                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-02724

                                                         Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


    JOINT STIPULATION TO EXTEND THE LIMITED STAY OF DEPOSITIONS

       IT IS HEREBY STIPULATED by and between the United States and the parties that the

Court enter the attached proposed order, as appropriate, to extend the limited stay of depositions

pertaining to the list of individuals provided to counsel for the parties and the Court on March

30, 2021 until June 14, 2021. Extending the limited stay will have no meaningful impact on the

advancement of discovery. The United States and the parties have reached this interim

agreement while we continue to meet and confer to reach an agreement regarding terms of

discovery after June 14, 2021.



Dated: May 28, 2021                                  SO STIPULATED BY:



/s/ Catherine S. Montezuma
Catherine S. Montezuma
Veronica N. Onyema
U.S. DEPARTMENT OF JUSTICE
ANTITRUST DIVISION
450 5th Street NW
Washington, D.C. 20530
Tel: (202) 377-9624
catherine.montezuma@usdoj.gov

Counsel for Intervenor United States of America


                                                 1
/s/ Roberta D. Liebenberg                       /s/ Jan P. Levine
Roberta D. Liebenberg                           Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.                  TROUTMAN PEPPER HAMILTON
One South Broad Street, 23rd Floor              SANDERS LLP
Philadelphia, PA 19107                          3000 Two Logan Square
Tel: (215) 567-6565                             Eighteenth & Arch Streets
rliebenberg@finekaplan.com                      Philadelphia, PA 19103
                                                Tel: (215) 981-4000
Lead Counsel for the End-Payer Plaintiffs       Fax: (215) 981-4750
                                                Jan.Levine@troutman.com

/s/ Jonathan W. Cuneo                           /s/ Sheron Korpus
Jonathan W. Cuneo                               Sheron Korpus
CUNEO, GILBERT & LADUCA LLP                     KASOWITZ BENSON TORRES LLP
4725 Wisconsin Ave. NW, Suite 200               1633 Broadway
Washington, DC 20016                            New York, NY 10019
Tel: (202) 789-3960                             Tel: (212) 506-1700
jonc@cuneolaw.com                               Fax: (212) 506-1800
                                                skorpus@kasowitz.com
Lead Counsel for the Indirect Reseller
Plaintiffs                                      /s/ Devora W. Allon
                                                Devora W. Allon
                                                KIRKLAND & ELLIS LLP
/s/ Dianne M. Nast                              601 Lexington Avenue
Dianne M. Nast                                  New York, NY 10022
NASTLAW LLC                                     Tel: (212) 446-5967
1101 Market Street, Suite 2801                  Fax: (212) 446-6460
Philadelphia, PA 19107                          devora.allon@kirkland.com
Tel: (215) 923-9300
dnast@nastlaw.com                                /s/ Sarah F. Kirkpatrick
                                                Sarah F. Kirkpatrick
Lead Counsel for the Direct Purchaser           WILLIAMS & CONNOLLY LLP
Plaintiffs                                      725 Twelfth Street, N.W.
                                                Washington, D.C. 20005
                                                Tel: (202) 434-5958
/s/ W. Joseph Nielsen                           skirkpatrick@wc.com
W. Joseph Nielsen
Assistant Attorney General                      /s/ Chul Pak
165 Capitol Avenue                              Chul Pak
P.O. Box 120                                    WILSON SONSINI GOODRICH & ROSATI
Hartford, CT 06141-0120                         1301 Avenue of the Americas, 40th Fl.
Tel: (860) 808-5040                             New York, NY 10019
Fax: (860) 808-5391                             Tel: (212) 999-5800
Joseph.Nielsen@ct.gov                           Fax: (212) 999-5899
                                                cpak@wsgr.com
Liaison Counsel for Plaintiff States
                                                Defendants’ Liaison Counsel

                                            2
/s/ William J. Blechman
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAP




                                         3
